MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ denial of cancellation of removal.
Respondent’s unopposed motion for summary disposition is granted because *546the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard); see also Gonzalez-Gonzalez v. Ashcroft, 390 F.3d 649 (9th Cir.2004) (holding that conviction for domestic violence offense bars both inadmissible and admissible aliens from cancellation of removal). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*546ed by 9th Cir. R. 36-3.